DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Preliminary Amendment dated 06/19/2020 is acknowledged and entered. Amended claims submitted with Preliminary Amendment dated 06/19/2020 are being examined on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: none of the drawings include “pick-up coil” mentioned in description for example see at least page 35 line 31-33.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because [4a] reference characters "1813" (see instant application specification page 34 line 20 ), "1804" (see instant application specification page 34 line 33 ), and “1803” (see instant application specification page 33 line 23 ) have both been used to designate “emitter coil”; [4b] reference characters "1419" (see instant application specification page 32 line 4 ), and “1413” (see instant application specification page 32 line 3 ) have both been used to designate “balloon”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: [5a] fig. 12 includes the reference characters  “1204”, “1212” not mentioned in the description; [5b] fig. 14 includes the reference characters  “1417”, “1416”, “1403”, “1404”  not mentioned in the description; [5c] fig. 15 includes the reference characters  “1503”, “1504”, “1516”, “1517” not mentioned in the description; [5d] fig. 16 includes the reference characters  “1604”, “1612”, 1614-1617 not mentioned in the description; [5e] fig. 17 includes the reference characters  “1712”, “1714”, “1715” not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…It also allows for targeting biological matter in the patient The term ligand relates to compounds which may target molecules … in page 14 lines 17-18 needs to be corrected.  A suggested correction is -- It also allows for targeting biological matter in the patient. The term ligand relates to compounds which may target molecules --.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Each of claim 2-13 line 1 “System ” needs to be corrected.  A suggested correction is – The system [[System]] – in light of its antecedent in claim 1 line 1“System”. 
Claim 1 line 1 “System for treating cancer or tumors by thermotherapy, comprising” needs to be corrected to –A [[System]] system for treating cancer or tumors by thermotherapy, comprising:--.
Claim 15 line 1 “Method ” needs to be corrected.  A suggested correction is – The method [[Method]] – in light of its antecedent in claim 14 line 1“Method”. 
Claim 14  line 1 “Method” needs to be corrected to –A [[Method]] method--.
Claim 1 line 13 “the generation of a time-varying magnetic field with the emitter coil” needs to be corrected to – [[the]] generation of a time-varying magnetic field with the emitter coil—since “the generation” does not have any antecedent basis in this claim.
Claim 1 lines 7-11“a longitudinal body in between, whereby the catheter comprises a longitudinal axis along the longitudinal shaft, and whereby the catheter further comprises an emitter coil at or near the distal end, and whereby the longitudinal body of the catheter further comprises a wiring lumen comprising electrical wiring extending from the distal end to the proximal end, and whereby the electrical wiring is connected at or near the distal end with the emitter coil” needs to be corrected. A suggested correction is -- a longitudinal body in between, [[whereby]] wherein the catheter comprises a longitudinal axis along the longitudinal shaft, and [[whereby]] wherein the catheter further comprises an emitter coil at or near the distal end, and [[whereby]] wherein the longitudinal body of the catheter further comprises a wiring lumen comprising electrical wiring extending from the distal end to the proximal end, and [[whereby]] wherein the electrical wiring is connected at or near the distal end with the emitter coil-- to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “whereby” is required or not required.
Claim 4 line 1 “wherein the implant device comprises cavities” needs to be corrected to -- wherein the implant device further comprises cavities--.
Claim 4 “said cavities closed off with a thermodegradable cover, such that the bioprobes are released from the cavities upon heating of the implant device” needs to be corrected. A suggested correction is -- said cavities closed off with a thermodegradable coverwith the bioprobes [[are]] released from the cavities upon heating of the implant device-- to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “such that” is required or not required.
Claim 14  lines 7-21 “whereby the vessel and the implant position of the implant device in the vessel is pre-selected on the basis of distance to the tumor or cancerous cells and/or on the basis of nutrient supply flow to the tumor or cancerous cells; inserting an excitation catheter in the patient, wherein the excitation catheter comprises a longitudinal shaft with a distal end, a proximal end, and a longitudinal body in between, whereby the catheter comprises a longitudinal axis along the longitudinal shaft, and whereby the catheter further comprises an emitter coil at or near the distal end, and whereby the longitudinal body of the catheter further comprises a wiring lumen comprising electrical wiring extending from the distal end to the proximal end, and whereby the electrical wiring is connected at or near the distal end with the emitter coil, positioning the emitter coil of the catheter nearby and preferably within the expanded implant device, and energizing the emitter coil to emit an alternating magnetic field in response to which a current flows in the conductors of the implant device, thereby heating the implant device and re-radiating an alternating magnetic field to surrounding tissue” needs to be corrected. A suggested correction is – [[whereby]] wherein the vessel and the implant position of the implant device in the vessel is pre-selected on the basis of distance to the tumor or cancerous cells and/or on the basis of nutrient supply flow to the tumor or cancerous cells; inserting an excitation catheter in the patient, wherein the excitation catheter comprises a longitudinal shaft with a distal end, a proximal end, and a longitudinal body in between, [[whereby]] wherein the catheter comprises a longitudinal axis along the longitudinal shaft, and [[whereby]] wherein the catheter further comprises an emitter coil at or near the distal end, and [[whereby]] wherein the longitudinal body of the catheter further comprises a wiring lumen comprising electrical wiring extending from the distal end to the proximal end, and [[whereby]] wherein the electrical wiring is connected at or near the distal end with the emitter coil, positioning the emitter coil of the catheter nearby … within the expanded implant device, and energizing the emitter coil to emit an alternating magnetic field, generating a current flows in the conductors of the implant device, [[thereby]] with the generated energy heating the implant device and re-radiating an alternating magnetic field to surrounding tissue -- to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “in response to”, “whereby” and “thereby” is required or not required.
Claim 15  lines 1-4  “inserting a set of bioprobes into the patient, whereby each bioprobe comprises a magnetic susceptor and at least one ligand, allowing said bioprobes to attach to a target and energizing the emitter coil, thereby heating bioprobes in the vicinity of the emitter coil and of the expandable implant device” needs to be corrected. A suggested correction is – inserting a set of bioprobes into the patient, [[whereby]] wherein each bioprobe comprises a magnetic susceptor and at least one ligand, allowing said bioprobes to attach to a target and energizing the emitter coil, [[thereby]] with generated energy heating bioprobes in the vicinity of the emitter coil and of the expandable implant device-- to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “whereby” and “thereby” is required or not required.
Claim 14 in lines 6-7 recites “said openings having a minimal opening distance when the implant device is expanded of at least 2 mm” needs to be corrected in light of MPEP 2111.04(II) which states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met. Here, the method step limitation “when the implant device is expanded of at least 2 mm” broadly yet reasonably interpreted under MPEP 2111.04(II) qualifies as a contingent limitation i.e. this step is not required to be performed since the conditions are not met and thus applied art need not disclose this contingent/conditional method step. A suggested correction is -- said openings having a minimal opening distance of at least 2 mm [[when]] with the implant device [[is]] in an expanded configuration 
Claim 1 in lines 5-6 “said openings having a minimal opening distance when the implant device is expanded of at least 2 mm” needs to be corrected. A suggested correction is -- said openings having a minimal opening distance of at least 2 mm [[when]] with the implant device [[is]] in an expanded configuration to avoid conditional limitation recitation which could raise question as to what occurs when the condition is not met.
Claim 14 “implanting an expandable implant device in a vessel such that the implant device circumferentially subtends the vessel upon expansion of the implant device in said vessel” needs to be corrected. A suggested correction is -- implanting an expandable implant device in a vessel with the implant device configured to circumferentially subtends the vessel upon expansion of the implant device in said vessel-- to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “such that” is required or not required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 5-6 and claim 4 in line 6-7 “said openings having a minimal opening distance when the implant device is expanded of at least 2 mm” which render the claim unclear. More specifically, it is unclear as to “at least 2 mm” refers to the radius or diameter of expanded implant device or minimal opening distance of openings in the expanded implant device.
Claims 1 in lines 11-13 recites “preferably” encompassing  limitation “wherein the electric power source is connectable, and preferably connected, to the wiring via the proximal end of the catheter shaft for the generation of a time-varying magnetic field with the emitter coil" which renders the claim unclear. More specifically, the use of the word preferably in the claim language renders the claim indefinite for failing to  particularly point out and distinctly claim the subject matter which applicant regards as the invention since it raises a "range within a range" or "broader limitation followed by narrow limitation" indefiniteness type issue i.e. “is the electric power source … connectable…” or “is the electrical power source … connected…”.  Examiner suggests amending to --wherein the electric power source is 
Claims 14 in lines 17-18 recites “preferably” encompassing  limitation “positioning the emitter coil of the catheter nearby and preferably within the expanded implant device" which renders the claim unclear. More specifically, the use of the word preferably in the claim language renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention since it raises a “range within a range" or "broader limitation followed by narrow limitation" indefiniteness type issue i.e. “is the emitter coil of the catheter positioned nearby… the expanded implant device” or  and “is the emitter coil of the catheter positioned within the expanded implant device”.  Examiner suggests amending to -- positioning the emitter coil of the catheter 
Claims 3-6 and 12 recites “preferentially” encompassing limitation  which render each of these claims indefinite. More specifically, the use of the word preferably in the claim language renders the claim indefinite for failing to  particularly point out and distinctly claim the subject matter which applicant regards as the invention since it raises a "range within a range" or "broader limitation followed by narrow limitation" indefiniteness type issue.  For example, using claim 4 as an illustrative example, claim 4 “wherein the implant device comprises cavities, preferably at an outer surface of the implant device” is indefinite as it is unclear as to whether “cavities, need to be at an outer surface of the implant device” or where on the implant device the cavities need to be. Examiner suggests deleting/amending the term “preferably” as follows, for example amending claim 3 to -- wherein at least one bioprobe comprises a ligand which targets mitochondria[[, preferably]] with the ligand binding to peripheral benzodiazepine receptors (PBR) or mitochondrial benzodiazepine receptors (MBR) --, claim 4 to -- wherein the implant device comprises cavities[[, preferably]] at an outer surface of the implant device--, claim 5 to -- wherein at least one bioprobe comprises a magnetic energy susceptive particlein the form of particles--. claim 12 to either -- wherein the implant device comprises
Dependent claims 2-13 and 15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-13 and 15 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-15  are rejected under 35 U.S.C. 103 as being unpatentable over
Persson et al. (Pub. No.: US 20130245621 A1, hereinafter referred to as "Persson") in view of Van Langenhove et al. (Pub. No.: WO 2012130337 A1, hereinafter referred to as “Van Langenhove”) and further in view of Ivkov et al. (Pub. No.: US 20050090732 A1, hereinafter referred to as “Ivkov”).
As per independent Claim 1, Persson discloses system for treating disease cells by thermotherapy (Persson in at least abstract, fig. 1-3, 4-7, [0001], [0008-0009], [0020-0042], [0045-0062] for example discloses relevant subject-matter. More specifically, Persson in at least [0008-0010], [0021], fig. 7, [0059] for example discloses system for treating disease cells by thermotherapy via ablation stent. See at least Persson [0008] “implanting an ablation stent …Energy is transmitted to the ablation stent. This transmitted energy induces heat development in the ablation stent. The induced heat causes ablation”; [0009] “an ablation stent” ), comprising 
an expandable implant device, an excitation catheter and an electric power source (Persson in at least fig. 7, [0021], [0023], [0059] for example discloses an expandable implant device 200, an excitation catheter 10 and an electric power source. See at least Persson [0023] “the ablation stent 100 to radially expand from a compressed state ”; [0059] “Applied alternating magnetic flux … by arranging a catheter having a coil of an electrically conductive material relative to the ablation stent … the catheter can be arranged to introduce the coil in the lumen of the ablation stent. An alternating current is then applied to this coil of the catheter to cause generation of the alternating magnetic flux that induces heating of the ablation stent… catheter 10 comprises the coil 15 and is used, after inflation and expansion of the ablation stent 200, to generate the alternating magnetic flux”), 
wherein the implant device configured for circumferentially subtending a vessel upon expansion of the implant device in said vessel (Persson in at least fig. 1, 7, [0059] for example discloses the implant device/ablation stent is configured for circumferentially subtending a vessel upon expansion of the implant device in said vessel as seen in fig. 1), 
the implant device comprising a set of 
wherein the excitation catheter comprises a longitudinal shaft with a distal end, a proximal end, and a longitudinal body in between (Persson in at least fig. 7, [0059] for example discloses wherein the excitation catheter 10 comprises a longitudinal shaft with a distal end, a proximal end, and a longitudinal body in between as seen in fig. 7), 
whereby the catheter comprises a longitudinal axis along the longitudinal shaft, and whereby the catheter further comprises an emitter coil at or near the distal end (Persson in at least fig. 7, [0059] for example discloses the catheter 10 comprises a longitudinal axis along the longitudinal shaft, and whereby the catheter 10 further comprises an emitter coil 15 at or near the distal end. [0059] “catheter 10 comprises the coil 15 and is used, after inflation and expansion of the ablation stent 200, to generate the alternating magnetic flux”), and 
whereby the longitudinal body of the catheter further comprises a wiring lumen comprising electrical wiring extending from the distal end to the proximal end, and whereby the electrical wiring is connected at or near the distal end with the emitter coil (Persson in at least fig. 7, [0059] for example discloses the longitudinal body of the catheter 10 further comprises a wiring lumen comprising electrical wiring extending from the distal end to the proximal end, and whereby the electrical wiring is connected at or near the distal end with the emitter coil 15 as seen in fig. 7. See at least Persson [0059] “Applied alternating magnetic flux … by arranging a catheter having a coil of an electrically conductive material relative to the ablation stent … the catheter can be arranged to introduce the coil in the lumen of the ablation stent. An alternating current is then applied to this coil of the catheter to cause generation of the alternating magnetic flux that induces heating of the ablation stent”), and
wherein the electric power source is connectable, and preferably connected, to the wiring via the proximal end of the catheter shaft for the generation of a time-varying magnetic field with the emitter coil(Persson in at least fig. 7, [0059] for example discloses wherein the electric power source is connectable to the wiring via the proximal end of the catheter 10 shaft for the generation of a time-varying magnetic field with the emitter coil 15. See at least Persson [0059] “Applied alternating magnetic flux … by arranging a catheter having a coil of an electrically conductive material relative to the ablation stent … the catheter can be arranged to introduce the coil in the lumen of the ablation stent. An alternating current is then applied to this coil of the catheter to cause generation of the alternating magnetic flux that induces heating of the ablation stent… catheter 10 comprises the coil 15 and is used, after inflation and expansion of the ablation stent 200, to generate the alternating magnetic flux”).
Persson  does not explicitly disclose treating cancer or tumors by thermotherapy  or the implant device comprising a set of cross-connected conductors when cross-connected conductors are interpreted in light of instant application specification as including cross-connected elements forming open diamond-shaped elements.
However, in an analogous disease cells thermotherapy field of endeavor, Van Langenhove discloses system for treating disease cells by thermotherapy (Van Langenhove in at least fig. 2a, fig. 7-8, fig. 9, fig. 12, page 1 lines 1-2, page 8 lines 21-page 9 line 14, page 9 line 25-page 10 line 20, page 11 lines 1-2 and  line 18-32, page 13 line 10-page 16 line 13, page 17 lines 25-35, page 20 lines 23-29, page 21 lines 1-24 and  21 lines 35-37, page 23 lines 1-15 and lines 34-36, page 25 lines 1-2 and lines 17-37, page 26 lines 30-34, page 28 lines 10-15, page 30 lines 6-15, page 31 lines 4-5 and lines 9-10, page 32 lines 35-37, page 33 lines 15-18 and lines 34-36, page 34 lines 1-2 and lines 19-21, page 35 lines 19-27 and page 36 lines 1-4 and lines 20-25 for example discloses relevant subject-matter. More specifically, Van Langenhove in at least fig. 9, fig. 12, page 9 lines 1-14 and lines 25-31 for example discloses system (fig. 12) for treating disease cells by thermotherapy. See at least Van Langenhove page 9 lines 1-14 “system for ablation of at least a part of a vessel's wall from the inside, comprised of self-expanding implant device, adapted to be implanted and deployed within said vessel; whereby said implant comprises an ablation region along at least a portion of its length, said ablation region being adapted for surface contact with said vessel and said ablation region subtending at least a substantially complete circumferential band and being effective to ablate a signal-blocking path within said vessel upon application of energy to the implant… energy-providing means… to provide energy to the implant device for increasing the temperature of the ablation region of the implant device up to an ablation temperature.” and page 9 lines 25-31 ‘implant devices of the system is made from at least one material which shows magnetic hysteresis, … the external energy-providing means may create a time-varying magnetic field at the position of the one or more implant devices… this time-varying magnetic field is created by an electric coil through which a time-varying electrical current is sent”), comprising 
implant device comprising a set of cross-connected conductors (Van Langenhove in at least fig. 9, fig. 12, page 9 lines 1-16, page 14 lines 10-25, for example discloses implant device 21 comprising a set of cross-connected conductors 22, 23 forming open diamond-shaped elements as seen in fig. 9 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors used in the system for treating disease tissue by thermotherapy as taught by Persson, such that the conductors are cross-connected conductors with cross-connected elements forming openings, as taught by Van Langenhove. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of mere design choice (see MPEP 2144.04). Additionally, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of customizing shape of the implant such that the implant upon expansion lodges against and stays in contact with the surface of the tissue wall especially region of the tissue wall that needs to be ablated (Van Langenhove, page 15 lines 1-30)
		The combination of Persson and Van Langenhove as a whole does not explicitly disclose treating cancer or tumors by thermotherapy.  
		However, in an analogous cancer or tumors thermotherapy  field of endeavor, Ivkov discloses system that uses thermotherapy for treating cancer or tumors (Ivkov in at least abstract, [0001], [0010-0011], [0013-0021], [0024], [0042-0052], [0055], [0057], [0064-0066], [0069], [0077], [0081-0082], [0084], table 1, [0096], [0102], [0118], [0161-0163], [0256], [0258] for example discloses relevant subject-matter. More specifically, Ivkov in at least [0010-0011], [0013-0015],[0018],[0020], [0051], [0256], [0258] for example discloses thermotherapy use and advantages of using thermotherapy for treating cancer or tumors. See at least Ivkov [0010] “With thermotherapy, temperatures in a range from about 40.degree. C. to about 46.degree. C. (hyperthermia) can cause irreversible damage to disease cells. However, healthy cells are capable of surviving exposure to temperatures up to about 46.5.degree. C. Elevating the temperature of individual cells in diseased tissue to a lethal level (cellular thermotherapy) may provide a superior treatment option”; [0011] “Hyperthermia … as a treatment for cancer and other diseases because it induces instantaneous necrosis (typically called "thermo-ablation") and/or a heat-shock response in cells (classical hyperthermia), leading to cell death via a series of biochemical changes within the cell.”; [0013] “Hyperthermia for treatment of disease using energy sources exterior to the body has been recognized for several decades”; [0014] “a thermotherapeutic method for treating diseased tissue…or other undesirable matter that incorporates selective delivery of energy to a target within a subject's body, especially for devascularization”; [0256] “methods of the present invention may be used to treat a variety of indications which include, but are not limited to, cancer of any type”;).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for treating disease cells by thermotherapy as taught by Persson, as modified with Van Langenhove, by extending thermotherapy application to treat cancer and tumors as disclosed by Ivkov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending thermotherapy treatment to treat cancer and tumors since with thermotherapy, temperatures in a range from about 40.degree. C. to about 46.degree. C. (hyperthermia) can cause irreversible damage to disease cells. However, healthy cells are capable of surviving exposure to temperatures up to about 46.5.degree. C. Elevating the temperature of individual cells in diseased tissue to a lethal level (cellular thermotherapy) provides a superior treatment option (Ivkov, [0010]).

As per dependent Claim 2, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses system comprising a set of bioprobes, each bioprobe comprising a magnetic susceptor and at least one ligand (Ivkov in fig. 3, 5, [0043], [0064-0065], [0077] for example discloses a set of bioprobes, each bioprobe comprising a magnetic susceptor and at least one ligand. See Ivkov [0043] “bioprobe", as used herein, refers to a composition comprising a susceptor and at least one ligand. The ligand acts to guide the bioprobe to a target”; [0077] “to ensure that bioprobe 390 selectively attaches to, or otherwise associates with, the target, an appropriate ligand 340 may be combined with bioprobe 390. The association of a ligand or ligands with bioprobes 390 allows for targeting of cancer or disease markers on cells. “ ).
As per dependent Claim 5, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses system wherein at least one bioprobe comprises a magnetic energy susceptive particle, preferably provided with a coating (Ivkov in fig. 3, 5, [0043],[0045],  [0064-0065], [0077] for example discloses bioprobe comprises a magnetic energy susceptive particle. See at least Ivkov [0065] “A bioprobe 390 comprises a magnetic energy susceptive particle 342. The magnetic particle 342, also referred to as a susceptor, may include a coating 344. Coating 344 may fully or partially coat susceptor 342. At least one targeting ligand 340, such as, but not limited to, an antibody, may be located on an exterior portion of bioprobe 390. The targeting ligand 340 may be selected to seek out and attach to a target, such as a particular type of cell or disease matter. Heat is generated in the susceptor 342 when susceptor 342 is exposed to an energy source, such as AMF.”).
As per dependent Claim 6, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses system wherein the magnetic susceptor of the bioprobes comprises iron oxide, iron-cobalt (FeCo) and/or glass (SiO.sub.2), preferably iron oxide particles and/or FeCo/SiO.sub.2 particles (Ivkov in [0045], [0069] for example discloses the magnetic susceptor of the bioprobes comprises iron oxide, iron-cobalt (FeCo) and/or glass (SiO.sub.2), preferably iron oxide particles and/or FeCo/SiO.sub.2 particles. See at least Ivkov [0069] “susceptors for use herein include iron oxide particles and FeCo/SiO.sub.2 particles. “).
As per dependent Claim 7, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses system wherein the ligand of at least one bioprobe is an antibody (Ivkov in at least fig. 3-5, [0077] for example discloses the ligand of at least one bioprobe is an antibody. See Ivkov [0077] “To ensure that bioprobe 390 selectively attaches to, or otherwise associates with, the target, an appropriate ligand 340 may be combined with bioprobe 390. The association of a ligand or ligands with bioprobes 390 allows for targeting of cancer or disease markers on cells. It also allows for targeting biological matter in the patient The term ligand relates to compounds which may target molecules including, for example… antibodies, antibody fragments… and the like”).
As per dependent Claim 8, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses system wherein the ligand is selected from the list of polyclonal antibodies, monoclonal antibodies, chimeric antibodies, humanized antibodies, human antibodies, recombinant antibodies, bispecific antibodies, antibody fragments, scFVs 480, Fabs 472, dsFVs 474, recombinant single chain antibody fragments, and peptides (Ivkov in [0081] for example discloses the ligand is selected from the list of polyclonal antibodies, monoclonal antibodies, chimeric antibodies, humanized antibodies, human antibodies, recombinant antibodies, bispecific antibodies, antibody fragments, scFVs 480, Fabs 472, dsFVs 474, recombinant single chain antibody fragments, and peptides. See at least Ivkov [0081] “ligand embodiments of the present invention may include, for example, polyclonal antibodies, monoclonal antibodies, chimeric antibodies, humanized antibodies, human antibodies, recombinant antibodies, bispecific antibodies, antibody fragments, scFVs 480, Fabs 472, dsFVs 474, recombinant single chain antibody fragments, peptides, and the like.”).
As per dependent Claim 9, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses system wherein the ligand is selected to target a disease marker, said marker selected from the list of cell surface markers, members of the MUC-type mucin family, an epithelial growth factor (EGFR) receptor, a carcinoembryonic antigen (CEA), a human carcinoma antigen, a vascular endothelial growth factor (VEGF) antigen, family antigen, a T/Tn antigen, a hormone receptor, growth factor receptors, a cluster designation/differentiation (CD) antigen, a proliferation marker, an adhesion molecule, a proteinase involved in degradation of extracellular matrix, a malignant transformation related factor, DF3, 4F2, MGFM antigens, breast tumor antigen CA 15-3, calponin, cathepsin, CD 31 antigen, proliferating cell nuclear antigen 10 (PC 10), pS2, a type of anti-idiotypic mAB, a type of ganglioside mimic, a type of a cellular adhesion molecule, a type of cancer antigen (CA), a type of a matrix metalloproteinase, a type of glycoprotein antigen, a type of melanoma associated antigen (MAA), a proteolytic enzyme, a calmodulin, a member of tumor necrosis factor (TNF) receptor family, a type of angiogenesis marker, a melanoma antigen recognized by T cells (MART) antigen, a member of melanoma antigen encoding gene (MAGE) family, a prostate membrane specific antigen (PMSA), a small cell lung carcinoma antigen (SCLCA), a tumor suppressor gene antigen, a cell cycle regulator antigen, an oncogene antigen, an oncogene receptor antigen, and an apoptosis-related factor (Ivkov in table 1, [0082-0083]  for example discloses the ligand is selected to target a disease marker, said marker selected from the list recited in this claim.).
As per dependent Claim 10, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses system wherein the catheter shaft comprises a guiding tip and/or a guiding lumen for sliding the catheter over a guidewire (Van Langenhove, fig. 12, page 9 lines 33-37, page 14 lines 28-20, page 21 lines 1-8, page 34 lines 19-21 for example discloses the catheter shaft comprises a guiding tip (see fig. 12) and/or a guiding lumen for sliding the catheter over a guidewire 31. See at least page 34 lines 19-21 “According to the known practices, a catheter 30 with guidewire 31 is introduced up till the place where the implant 1 is to be left. This is shown schematically in FIGS. 12 “).
As per dependent Claim 11, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses system wherein the implant device comprises a radially expandable heating region (Persson in at least fig. 7, [0022-0023] and Van Langenhove in at least fig. 9, page 14 lines 11-24, page 15 lines 11-25, page 16 lines 10-14 for example discloses the implant device comprises a radially expandable heating region/ablation region) and a radially expandable ring of open diamond-shaped elements which are connected to the heating region by struts (Van Langenhove in at least fig. 9, page 14 lines 11-24, page 15 lines 11-25, page 16 lines 10-14, page 30 lines 10-11, page 31 lines 9-11 for example discloses a radially expandable (compare fig. 9 to fig. 12) ring of open diamond-shaped elements which are connected to the heating region by struts. See at least Van Langenhove page 31 lines 9-11 “body is built up out of braided metal wires 9 that have multiple interconnections, crossings and layers”).
As per dependent Claim 12, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses system wherein the implant device comprises, and preferably consists of, bioresorbable material (Van Langenhove in  page 10 lines 19-20, page 21 lines 35-37 for example discloses implant device comprises bioresorbable material. See at least in at least Van Langenhove page 10 lines 19-20  “the implant device is a bio-resorbable implant device”).
As per dependent Claim 13, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses system wherein the emitter coil comprises a flux-enhancing material (Persson in [0009], fig. 7, [0059] for example discloses the emitter coil comprises a conductive flux-enhancing material).
As per independent Claim 14, Persson discloses method for treating disease cells in a patient by thermotherapy (Persson in at least abstract, fig. 1-3, 4-7, [0001], [0008-0009], [0020-0042], [0045-0062] for example discloses relevant subject-matter. More specifically, Persson in at least [0008-0010], [0021], fig. 7, [0059] for example discloses method for treating disease cells in a patient by thermotherapy via ablation stent. See at least Persson [0008] “implanting an ablation stent …Energy is transmitted to the ablation stent. This transmitted energy induces heat development in the ablation stent. The induced heat causes ablation”) , comprising the steps of:
implanting an expandable implant device in a vessel such that the implant device circumferentially subtends the vessel upon expansion of the implant device in said vessel (Persson in at least fig. 1, fig. 7, [0021], [0023], [0059] for example discloses implanting an expandable implant device/ablation stent  (fig. 7) in a vessel such that the implant device circumferentially subtends the vessel upon expansion of the implant device in said vessel as in fig. 1), 
the implant device comprising a set of 
inserting an excitation catheter in the patient, wherein the excitation catheter comprises a longitudinal shaft with a distal end, a proximal end, and a longitudinal body in between (Persson in at least fig. 1, 7, [0059] for example discloses inserting an excitation catheter 10 in the patient, wherein the excitation catheter 10 comprises a longitudinal shaft with a distal end, a proximal end, and a longitudinal body in between), 
whereby the catheter comprises a longitudinal axis along the longitudinal shaft, and whereby the catheter further comprises an emitter coil at or near the distal end (Persson in at least fig. 7, [0059] for example discloses the catheter 10 comprises a longitudinal axis along the longitudinal shaft, and whereby the catheter 10 further comprises an emitter coil 15 at or near the distal end. [0059] “catheter 10 comprises the coil 15 and is used, after inflation and expansion of the ablation stent 200, to generate the alternating magnetic flux”), and 
whereby the longitudinal body of the catheter further comprises a wiring lumen comprising electrical wiring extending from the distal end to the proximal end, and whereby the electrical wiring is connected at or near the distal end with the emitter coil (Persson in at least fig. 7, [0059] for example discloses the longitudinal body of the catheter 10 further comprises a wiring lumen comprising electrical wiring extending from the distal end to the proximal end, and whereby the electrical wiring is connected at or near the distal end with the emitter coil 15 as seen in fig. 7. See at least Persson [0059] “Applied alternating magnetic flux … by arranging a catheter having a coil of an electrically conductive material relative to the ablation stent … the catheter can be arranged to introduce the coil in the lumen of the ablation stent. An alternating current is then applied to this coil of the catheter to cause generation of the alternating magnetic flux that induces heating of the ablation stent”), 
positioning the emitter coil of the catheter nearby and preferably within the expanded implant device (Persson in at least fig. 7, [0059] for example discloses positioning the emitter coil of the catheter nearby and preferably within the expanded implant device. See at least Persson [0059] “Applied alternating magnetic flux … by arranging a catheter having a coil of an electrically conductive material relative to the ablation stent … the catheter can be arranged to introduce the coil in the lumen of the ablation stent. An alternating current is then applied to this coil of the catheter to cause generation of the alternating magnetic flux that induces heating of the ablation stent… the inflation balloon catheter 10 comprises the coil 15 and is used, after inflation and expansion of the ablation stent 200, to generate the alternating magnetic flux” ), and 
energizing the emitter coil to emit an alternating magnetic field in response to which a current flows in the conductors of the implant device, thereby heating the implant device and re-radiating an alternating magnetic field to surrounding tissue (Persson in at least fig. 7, [0059] for example discloses energizing the emitter coil to emit an alternating magnetic field in response to which a current flows in the conductors of the implant device with the recited intended result. See at least Persson [0059] “Applied alternating magnetic flux … by arranging a catheter having a coil of an electrically conductive material relative to the ablation stent … the catheter can be arranged to introduce the coil in the lumen of the ablation stent. An alternating current is then applied to this coil of the catheter to cause generation of the alternating magnetic flux that induces heating of the ablation stent… the inflation balloon catheter 10 comprises the coil 15 and is used, after inflation and expansion of the ablation stent 200, to generate the alternating magnetic flux”).
Persson  does not explicitly disclose treating cancer or tumors by thermotherapy  or the implant device comprising a set of cross-connected conductors when cross-connected conductors are interpreted in light of instant application specification as including cross-connected elements forming open diamond-shaped elements.
However, in an analogous disease cells thermotherapy field of endeavor, Van Langenhove discloses method for treating disease cells in a patient by thermotherapy (Van Langenhove in at least fig. 2a, fig. 7-8, fig. 9, fig. 12, page 1 lines 1-2, page 8 lines 21-page 9 line 14, page 9 line 25-page 10 line 20, page 11 lines 1-2 and  line 18-32, page 13 line 10-page 16 line 13, page 17 lines 25-35, page 20 lines 23-29, page 21 lines 1-24 and  21 lines 35-37, page 23 lines 1-15 and lines 34-36, page 25 lines 1-2 and lines 17-37, page 26 lines 30-34, page 28 lines 10-15, page 30 lines 6-15, page 31 lines 4-5 and lines 9-10, page 32 lines 35-37, page 33 lines 15-18 and lines 34-36, page 34 lines 1-2 and lines 19-21, page 35 lines 19-27 and page 36 lines 1-4 and lines 20-25 for example discloses relevant subject-matter. More specifically, Van Langenhove in at least fig. 9, fig. 12, page 8 lines 21-24, page 11 lines 18-32 for example discloses method for treating disease cells in a patient by thermotherapy. See at least Van Langenhove page 8 lines 21-24 “systems and methods for the ablation of a substantially complete circumferential band around a vessel's wall from the inside”; page 11 lines 18-32 “a method for the treatment of a patient …via ablation … comprising the steps of implanting one or more implant devices … by means of a sheath and a guidewire, said implant devices each comprising an ablation region along at least a portion of their length, said ablation regions being adapted for surface contact with … and said ablation regions subtending at least a substantially complete circumferential band and being effective to ablate …upon application of energy to said implant devices; retracting the sheath and guidewire; subsequently heating the ablation region of the one or more implant devices by …energy-providing means, which are spatially separated from the implant device.”) including 
the implant device comprising a set of cross-connected conductors (Van Langenhove in at least fig. 9, fig. 12, page 9 lines 1-16, page 14 lines 10-25, for example discloses implant device 21 comprising a set of cross-connected conductors 22, 23 forming open diamond-shaped elements as seen in fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors used in the method for treating disease cells by thermotherapy as taught by Persson, such that the conductors are cross-connected conductors with cross-connected elements forming openings, as taught by Van Langenhove. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of mere design choice (see MPEP 2144.04). Additionally, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of customizing shape of the implant such that the implant upon expansion lodges against and stays in contact with the surface of the tissue wall especially region of the tissue wall that needs to be ablated (Van Langenhove, page 15 lines 1-30)
		The combination of Persson and Van Langenhove as a whole does not explicitly disclose treating cancer or tumors by thermotherapy.  
		However, in an analogous cancer or tumors thermotherapy  field of endeavor, Ivkov discloses treating a tumor or cancerous cells in a patient by thermotherapy (Ivkov in at least abstract, [0001], [0010-0011], [0013-0021], [0024], [0042-0052], [0055], [0057], [0064-0066], [0069], [0077], [0081-0082], [0084], table 1, [0096], [0102], [0118], [0161-0163], [0256], [0258] for example discloses relevant subject-matter. More specifically, Ivkov in at least [0010-0011], [0013-0015],[0018],[0020], [0051], [0256], [0258] for example discloses thermotherapy use and advantages of using thermotherapy for treating cancer or tumors. See at least Ivkov [0010] “With thermotherapy, temperatures in a range from about 40.degree. C. to about 46.degree. C. (hyperthermia) can cause irreversible damage to disease cells. However, healthy cells are capable of surviving exposure to temperatures up to about 46.5.degree. C. Elevating the temperature of individual cells in diseased tissue to a lethal level (cellular thermotherapy) may provide a superior treatment option”; [0011] “Hyperthermia … as a treatment for cancer and other diseases because it induces instantaneous necrosis (typically called "thermo-ablation") and/or a heat-shock response in cells (classical hyperthermia), leading to cell death via a series of biochemical changes within the cell.”; [0013] “Hyperthermia for treatment of disease using energy sources exterior to the body has been recognized for several decades”; [0014] “a thermotherapeutic method for treating diseased tissue…or other undesirable matter that incorporates selective delivery of energy to a target within a subject's body, especially for devascularization”; [0256] “methods of the present invention may be used to treat a variety of indications which include, but are not limited to, cancer of any type”;),
 whereby the vessel and the implantable component position in the vessel is pre-selected on the basis of distance to the tumor or cancerous cells and/or on the basis of nutrient supply flow to the tumor or cancerous cells (Ivkov at least [0001], [0018] for example discloses the vessel and the implantable component position in the vessel is pre-selected on the basis of distance to the tumor or cancerous cells and/or on the basis of nutrient supply flow to the tumor or cancerous cells. See at least [0018] “thermotherapy methods that comprise the administration of a bioprobe (energy susceptive particles that are attached to a target-specific ligand) to a subject, and administration of an energy source to the bioprobe, after a prescribed period of time for the bioprobe to locate and attach to a markered target, so as to destroy or inactivate the target or inhibit or destroy the vascularity of the tumor… thermotherapy using the combination of targeted thermotherapy and at least one other treatment. The energy may be administered directly into the subject's body, body part, tissue, or body fluid (such as blood, blood plasma, blood serum, or bone marrow), or extracorporeally to the subject's body, organ or body fluid”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for treating disease cells by thermotherapy as taught by Persson, as modified with Van Langenhove, by extending thermotherapy application to treat cancer and tumors as disclosed by Ivkov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending thermotherapy treatment to treat cancer and tumors since with thermotherapy, temperatures in a range from about 40.degree. C. to about 46.degree. C. (hyperthermia) can cause irreversible damage to disease cells. However, healthy cells are capable of surviving exposure to temperatures up to about 46.5.degree. C. Elevating the temperature of individual cells in diseased tissue to a lethal level (cellular thermotherapy) provides a superior treatment option (Ivkov, [0010]).

As per dependent Claim 15, the combination of Persson, Van Langenhove and Ivkov as a whole further discloses method comprising the step of inserting a set of bioprobes into the patient (Ivkov in at least [0015], [0018] for example discloses inserting a set of bioprobes into the patient. See at least Ivkov [0018] “thermotherapy methods that comprise the administration of a bioprobe (energy susceptive particles that are attached to a target-specific ligand) to a subject, … The present invention also pertains to thermotherapy using the combination of targeted thermotherapy and at least one other treatment”), whereby each bioprobe comprises a magnetic susceptor and at least one ligand, allowing said bioprobes to attach to a target (Ivkov in at least [0018], [0024] for example discloses each bioprobe comprises a magnetic susceptor and at least one ligand, allowing said bioprobes to attach to a target. See at least Ivkov [0018] “thermotherapy methods that comprise the administration of a bioprobe (energy susceptive particles that are attached to a target-specific ligand) to a subject… after a prescribed period of time for the bioprobe to locate and attach to a markered target”) and energizing the emitter coil (Ivkov in at least [0015, [0018] for example discloses energizing AMF coil while Persson in at least fig. 7 [0059] discloses a emitter coil 15. Thus, the combination of applied art as a whole discloses the limitation as now explicitly, positively and specifically recited by the Applicants. See at least Ivkov [0018] “and administration of an energy source to the bioprobe, after a prescribed period of time for the bioprobe to locate and attach to a markered target, so as to destroy or inactivate the target or inhibit or destroy the vascularity of the tumor”), thereby heating bioprobes in the vicinity of the emitter coil and of the expandable implant device (Ivkov in at least [0018], [0065] for example discloses heating the in-vivo bioprobe targets while Persson in at least fig. 7, [0059] for example discloses use of the emitter coil 15 and of the expandable implant 200 device energy providing system. Thus, the combination of applied art as a whole discloses the limitation as now explicitly, positively and specifically recited by the Applicants. See Ivkov [0065] “Heat is generated in the susceptor 342 when susceptor 342 is exposed to an energy source, such as AMF. ”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Van Langenhove  and further in view of Ivkov and further in view of Hyo Sung Jung et al. (Pub.: Enhanced NIR Radiation-Triggered Hyperthermia by Mitochondrial Targeting. Hyo Sung Jung et al. Journal of the American Chemical Society 2015 137 (8), 3017-3023, hereinafter referred to as “Jung”).
As per dependent Claim 3, the combination of Persson, Van Langenhove, and Ivkov  as a whole discloses system according to claim 2(see claim 2), wherein at least one bioprobe comprises a ligand (Ivkov in fig. 3, 5, [0043-0046],  [0064-0065], [0077] for example discloses bioprobe comprises a ligand that targets undesirable cancer cells).
		The combination of Persson, Van Langenhove, and Ivkov  as a whole does not explicitly disclose ligand which targets mitochondria feature.
		However, in an analogous cancer or tumors thermotherapy  field of endeavor, Jung discloses cancer and tumor therapy system which uses ligand which targets mitochondria, preferably the ligand binding to peripheral benzodiazepine receptors (PBR) or mitochondrial benzodiazepine receptors (MBR) (Examiner notes that the broadest reasonable interpretation of this claim limitations would encompass use of  ligand which targets mitochondria and does not necessarily require the preferably limitation “the ligand binding to peripheral benzodiazepine receptors (PBR) or mitochondrial benzodiazepine receptors (MBR)”. Jung, abstract, introduction, conclusion for example discloses ligand which targets mitochondria. See at least Jung abstract, conclusion “mitochondria-targeting iron oxide NP fabricated with …functional groups: TPP as the mitochondrial targeting unit”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system for treating disease cells by thermotherapy of Persson, as modified with Van Langenhove and Ivkov by further including ligands which target mitochondria  as disclosed in Jung. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that in-vivo tumor and cancer therapy via mitochondria-directed hyperthermia using mitochondria-targeting nanoparticles evidentiarily enhances tumor suppression, thereby enhancing the therapeutic efficacy of hyperthermia in cancer treatment (Jung, conclusion).
Contingently Allowable Subject-Matter
As per dependent claim 4, dependent claim 4 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claim 4, dependent claim 4 is  being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per dependent Claim 4, the prior art of record fails to disclose or render obvious system for treating cancer or tumors by thermotherapy  wherein the implant device comprises cavities… at an outer surface of the implant device, said cavities provided with one or more bioprobes, and said cavities closed off with a thermodegradable cover… the bioprobes are released from the cavities upon heating of the implant device  including  all of the limitations of the base claim and any intervening claims. 
Prior art WO2012130337 to Van Langenhove discloses systems, devices and methods for the ablation of a vessel's wall from the inside, more specifically to implant devices and to the ablation of the wall of one or more pulmonary veins (PV) from the inside, preferably transmural ablation and preferably at the level of the antrum. More pertinently, Van Langenhove  discloses the vasculature implant device comprising cavities or micro pores  which are filled with one or more substances and which open when the implant is heated by an energy field.
However, neither Van Langenhove or any of the prior art discloses system for treating cancer or tumors by thermotherapy  wherein the implant device comprises cavities… at an outer surface of the implant device, said cavities provided with one or more bioprobes, and said cavities closed off with a thermodegradable cover… the bioprobes are released from the cavities upon heating of the implant device  including  all of the limitations of the base claim and any intervening claims.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20040156852 A1 for disclosing therapeutic methods that comprise the administration of an energy susceptive material that is attached to a target-specific ligand to a patient's body, body part, tissue, or body fluid, and the administration of energy from an energy source, so as to destroy or inactivate the target. . This prior art is similar in terms of use of nanoparticle based thermotherapy to treat cancer to that disclosed and claimed.
US 20060041182 A1 for disclosing a magnetic delivery system for delivering a magnetizable particle to a location in a body, the device includes a magnetizable object/stent implanted in the body, wherein the magnetizable object includes a plurality of segments distributed throughout the magnetizable object and wherein the segments are configured to provide a magnetic gradient for attracting the magnetizable particle and an external source of a magnetic field capable of (i) magnetizing the magnetizable particle and (ii) increasing a degree of magnetization of the magnetizable object/stent and thereby creating the magnetic gradient. A drug delivery system includes the magnetic delivery system and a magnetizable particle associated with a therapeutic agent and/or a cell.  This prior art is similar in terms of use of nanoparticles targeted to magnetizable implants to treat in-vivo diseases to that disclosed.
US 20060142748 A1 for disclosing devices for targeted delivery of thermotherapy. These devices are useful in the treatment of diseased tissue in conjunction with magnetic compositions. Further disclosed are methods for treating diseased tissue, which involve the administration of a thermotherapeutic magnetic composition to a patient or a portion of a patient, and the application of an alternating magnetic field to inductively heat the thermotherapeutic magnetic composition. The devices and the methods disclosed herein are useful for the treatment of a variety of indications, such as cancer, diseases of the immune system, pathogen-borne diseases, hormone-related diseases, non-cancerous diseased cells or tissue, and undesirable matter, such as toxins and reaction-by-products associated with organ transplants. This prior art is similar in terms of use of nanoparticle based thermotherapy to treat cancer to that disclosed and claimed.
US 20060142749 A1 for disclosing thermotherapeutic compositions for treating disease material, and methods of targeted therapy utilizing such compositions. These compositions comprise a) stable single domain magnetic particles; b) magnetic nanoparticles comprising aggregates of superparamagnetic grains; or c) magnetic nanoparticles comprising aggregates of stable single magnetic domain crystals and superparamagnetic grains. These methods comprise the administration to a patient's body, body part, body fluid, or tissue of bioprobes (energy susceptive materials attached to a target-specific ligand), and the application of energy to the bioprobes so as to destroy, rupture, or inactivate the target in the patient. Energy forms, such as AMF, are utilized to provide the energy. The disclosed methods may be useful in the treatment of a variety of indications, including cancers, diseases of the immune system, central nervous system and vascular system, and pathogen-borne diseases. This prior art is similar in terms of use of AMF and nanoparticle bioprobes based thermotherapy to treat cancer to that disclosed and claimed.
US 20110105825 A1 for disclosing nanoparticle-sized magnetic absorption enhancers (MAEs) that exhibit a controlled response to a magnetic field, including a controlled mechanical response and inductive thermal response. . This prior art is similar in terms of use of magnetic fields and nanoparticle based thermotherapy to treat cancer to that disclosed and claimed.
US 20130053620 A1 for disclosing body cavity cancer treatment apparatus that generates a magnetic field for use in a combined "Low Temperature Hyperthermia" and ionizing radiation and/or chemotherapy cancer treatment protocol. Unlike other competing systems, the disclosed system does not directly kill or ablate the cancer cells with killing temperatures rather, the system stresses the cancer and cancer stem cells by keeping them at a nominal 42.degree. Celsius for some period of time via the heating of nano-particles that have been infused into the bladder, using the generated magnetic field. This prior art is similar in terms of use of magnetic fields and nanoparticle based thermotherapy to treat cancer to that disclosed and claimed.
US 20130060185 A1 for disclosing an apparatus and methods to induce electromagnetic field in biologic tissue for thermal therapy. The apparatus comprises electromagnetic devices fitted to be releasably deployed inside a body, magnetic materials to be deployed in a body. An electromagnetic device includes a controllably flexible fiberoptic tubular device with a magnetic-flux-controlled electromagnetic assembly on its distal end. The electromagnetic device receives direct or alternating electric current. Implanted particulate magnetic materials in close proximity to said electromagnetic assembly form reversible magnetic vascular mold in target blood vessels by static magnetic field produced by direct electric current to said electromagnetic assembly. Implanted magnetic materials generate heat by alternating magnetic field induced by alternating electric current to said electromagnetic assembly. This prior art is similar in terms of use an apparatus and methods to induce electromagnetic field in biologic tissue for thermal therapy to treat cancers to that disclosed.
US 9138293 B1 for disclosing use of nanoparticles and alternating magnetic field or focused electromagnetic energy for the treatment of vascular disease similar in term of use of nanoparticles and alternating magnetic field to render therapy to that disclosed.
WO 03030722 A2 discloses a method of treating a tumor, comprising creating an elevated concentration of free radicals in said tumor and creating a magnetic field that traverses said tumor and that inhibits the recombination of said free radicals in said tumor using a magnetic field of 0.1 mTesla to 10 mTesla. . This prior art is similar in terms of use of  magnetic fields to treat cancer to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        September 27, 2022